Citation Nr: 0007449	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-32 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for dilated cardiomyopathy, 
to include as secondary to claimed exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the RO.  

The veteran has failed to appear for a hearing before a 
Member of the Board at the RO scheduled at his request.  

In November 1997, the veteran submitted an informal claim of 
service connection for post-traumatic stress disorder.  As 
that claim has not been developed, it is referred to the RO 
for the appropriate action.  

In December 1997, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1  The veteran is not shown to have a disease determined by 
VA to have been due to presumed exposure to Agent Orange 
during his period of service in the Republic of Vietnam.  

2.  The veteran's dilated cardiomyopathy is not shown to have 
been clinically manifested until many years after service.  

3.  The dilated cardiomyopathy is not shown to be due claimed 
exposure to Agent Orange or other disease or injury in the 
veteran's period of military service.  



CONCLUSION OF LAW

The veteran's dilated cardiomyopathy is not due disease or 
injury which was incurred in or aggravated by service; nor 
may it be presumed to have been incurred in service or to be 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

A careful review of the service medical records shows that 
the veteran did not manifest any complaints, finding or 
diagnoses of heart disease, to include cardiomyopathy, during 
active duty.  

Of record are postservice VA and private medical records 
dated from March 1984 to December 1997.  An April 1984 VA 
hospital summary shows that the veteran was admitted for 
treatment of cerebellar infarct.  It was indicated that 
during hospitalization, cardiomyopathy was found.  The final 
diagnoses included that of cardiomyopathy, possibly ischemic, 
with low ejection fraction.  

A March 1995 statement of Robert E. Cunnion, M.D., Commander, 
U.S. Public Health Service, National Institutes of Health, 
indicated that he had treated the veteran since 1984 with 
regard to cardiomyopathy.  Dr. Cunnion stated that the 
initial evaluation of the veteran's heart condition in 1984 
was very extensive and served to exclude any identifiable 
cause for the heart disease.  It was indicated that the 
veteran's history was negative for any antecedent viral 
syndrome (which might have supported the hypothesis of an 
autoimmune viral process), for excessive alcohol use (which 
might have supported the hypothesis of an alcoholic 
cardiomyopathy), for hypertension, for familial 
cardiomyopathy, or for other less common causes of 
cardiomyopathy such as thyroid dysfunction or collagen 
vascular disease.  It was indicated that, in contrast to the 
vast majority of patients with dilated cardiomyopathy, the 
veteran's heart behaves as though a discrete injurious event 
occurred at a discrete time in the past, leaving his heart 
badly damaged but with no process of ongoing injury.  

Dr. Cunnion indicated that there was extensive literature 
documenting the association between dilated cardiomyopathy 
and various environmental and chemical toxins (e.g., cobalt, 
carbon monoxide, hydrocarbons, etc.).  He noted that to his 
knowledge no data existed that addressed definitively the 
issue of whether Agent Orange caused cardiomyopathy, and 
stated that he was "convinced that in [the veteran's] case we 
will never be able to state with certainty whether chemical 
exposure in Southeast Asia caused his cardiomyopathy."  Dr. 
Cunnion concluded that, notwithstanding this lack of 
certainty, there is a "strong probability" that the veteran's 
heart condition resulted from exposure to one or more toxins 
while in Southeast Asia.  Dr. Cunnion indicated that his 
opinion was based on the absence of a reasonable alternative 
explanation for the veteran's heart condition and on the very 
atypical long-term course of the condition, which clearly 
distinguished it from the garden-variety cardiomyopathies 
encountered in the normal clinical practice.  

Of record is a VA "C&P Cardiac Evaluation" report apparently 
prepared in December 1999.  The VA examiner noted that the 
veteran had a history of dilated cardiomyopathy diagnosed in 
1984 and that no clear identifiable etiology of his condition 
had emerged from his workup at NIH.  

In January 2000, the Board requested an expert medical 
opinion from a medical specialist with the Veterans Health 
Administration (VHA).  The VHA specialist in cardiology was 
asked to review the evidence contained in the entire claims 
folder and to provide an answers to two questions based on 
that review of the record.  

In a February 2000 opinion, the VHA specialist provided a 
review of the veteran's medical record and responded to the 
questions posed by the Board as follows:  

I have reviewed the patient's C-file and 
in summary, he is a 54-year-old man who 
served on active duty in Viet Nam from 
January 1967 to December 1968.  In April 
1984, he presented with a cerebellar 
stroke.  He was subsequently diagnosed 
with a dilated cardiomyopathy after being 
found to have a murmur.  An 
endomyocardial biopsy was consistent with 
an inflammatory cardiomyopathy but no 
specific etiology was ever found despite 
an extensive cardiac evaluation.  In 
1993, he developed syncope and was found 
to have inducible ventricular 
tachycardia.  An implantable 
defibrillator was placed in February 
1993.  His condition deteriorated 
recently and he had been referred for 
cardiac transplantation.

The following issues have been raised 
with regard to the veteran's claim for 
service connection:

1.  Is it more likely than not that the 
veteran's heart condition had its 
clinical onset during service or due to 
other disease or injury, which was 
incurred in or aggravated by service?

There is no evidence to suggest that the 
patient's heart condition had its 
clinical onset during service.  While Dr. 
Cunion (sic) rightfully suggests that 
clinical manifestations of cardiomyopathy 
are preceded by an asymptomatic latent 
interval, a 16-year period of latency 
would seem unlikely.  It is certainly 
true that there is abundant literature 
documenting the association between 
dilated cardiomyopathy and various 
toxins; however, there is inadequate 
evidence in this case to suggest that 
said exposure necessarily occurred in 
Viet Nam.  

2.  Is it more likely that (sic) not that 
the veteran's heart condition is due to 
the exposure to Agent Orange in service, 
as opined by Dr. Cunion?  

Dr. Cunion raises important points 
regarding the atypical course of the 
patient's heart condition and the lack of 
an identifiable cause.  However, it is 
speculative at best to suggest that these 
imply 'a strong probability that [the 
patient's] heart condition resulted from 
exposure to one or more toxins while in 
Southeast Asia.'  It should be noted, he 
does not suggest that the patient's heart 
condition was due specifically to Agent 
Orange exposure and admits that 'we will 
never be able to state with certainty 
whether chemical exposure in Southeast 
Asia cause his cardiomyopathy.'  There is 
no evidence in the medical literature to 
suggest a link between Agent Orange and 
dilated cardiomyopathy.  This does not 
suggest absence of causation, just that 
the information is insufficient at this 
time to suggest a link.  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  Where the veteran served 90 
days or more during a period of war or after December 31, 
1946 and cardiovascular- renal disease, including 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

If a veteran was exposed to a herbicidal agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provision of 38 C.F.R. § 3.307(d) 
(1999) is also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease, multiple 
myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
acute and subacute peripheral neuropathy; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  The diseases listed at 38 C.F.R. § 3.309(e) (1999) 
shall have become manifest to a degree of 10 percent or more 
at any time after service. 38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  

The veteran contends, in essence, that he currently has 
dilated cardiomyopathy due to Agent Orange exposure that 
happened in connection with his service in the Republic of 
Vietnam.  In the alternative, he asserts that the current 
heart disability is related to carbon monoxide exposure 
during service while working as a truck driver.  

However, there is no medical evidence to show that the 
veteran currently has any of the specified diseases 
associated with exposure to Agent Orange, as delineated under 
38 C.F.R. § 3.309(e) (1999).  The Secretary of VA has 
formally announced that a presumption of service connection 
based on exposure to herbicides used in Vietnam is not 
warranted for "any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted." 61 Fed.Reg. 41442-41449 (August 8, 
1996).  

Because dilated cardiomyopathy has not specifically been 
identified as a disease under 38 C.F.R. § 3.309(e) (1999), 
consideration on the basis of presumptive service connection 
is not warranted.  In addition, although the veteran served 
in the Republic of Vietnam during the Vietnam era, as he does 
not have a disease listed at 38 C.F.R. § 3.309(e) (1999), he 
cannot be presumed to have been exposed to a herbicide agent 
during such service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
See also McCartt v. West, 12 Vet. App. 164 (1999) (both 
service in the Republic of Vietnam and the establishment of 
one of the listed diseases pursuant to 38 C.F.R. § 3.309(e) 
is required in order to establish entitlement to the in-
service presumption of exposure to herbicide agent).  

Although the veteran's condition is not subject to 
presumptive service connection based on exposure to Agent 
Orange, a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

After a full review of the record, the Board concludes that 
service connection for dilated cardiomyopathy on a direct 
basis is not warranted.  The service medical records are 
negative for any report of complaint, treatment or diagnosis 
of dilated cardiomyopathy. The first indication of a 
diagnosis for a heart condition is in 1984, sixteen years 
after discharge from active service.  

The evidence of record includes the opinion of Dr. Cunnion 
indicating that there is a "strong probability" that the 
veteran's heart condition is related exposure to one or more 
toxins while in Southeast Asia.  Dr. Cunnion acknowledges 
that he found no data that addresses definitively the issue 
of whether Agent Orange caused cardiomyopathy.  Dr. Cunnion 
clearly concedes that he cannot state with certainty whether 
chemical exposure in Southeast Asia caused the heart 
condition.  It was noted that this opinion was partially 
based on the fact that no other explanation for the condition 
could be determined.  It is apparent that Dr. Cunnion's 
opinion was based, on history, as provided by the veteran in 
regard to Agent Orange exposure.  When a medical opinion 
relies at least partially on the veteran's rendition of his 
own medical history, the Board is not bound to accept the 
medical conclusions, as they have no greater probative value 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  See also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  The Board finds that the opinion of 
Dr. Cunnion involves speculation and, as such, is of limited 
probative value.  

The VHA expert, however, carefully reviewed the entire record 
and noted that Dr. Cunnion's opinion contained speculation 
with regard to chemical exposure during service.  The VHA 
expert considered the medical evidence of record and 
determined both that there was no evidence to support the 
conclusion that the veteran's heart condition had its 
clinical onset in service or that the heart condition was due 
to exposure to Agent Orange in service.  It was noted that 
there was inadequate evidence to suggest that exposures to 
toxins had occurred during service.  The VHA expert also 
pointed out that there was no evidence in the medical 
literature to suggest a link between Agent Orange and dilated 
cardiomyopathy.  Thus, the Board finds the opinion of the VHA 
expert more persuasive than that of Dr. Cunnion because it is 
clearly consistent with the medical evidence of record and 
does not involve speculation with regard to the etiology of 
the veteran's heart condition.  
 
Accordingly, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for dilated 
cardiomyopathy.  

Not only is the veteran not entitled to presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309 (1999), but the 
medical evidence when considered in its entire does not serve 
to establish that Agent Orange exposure caused the veteran's 
heart condition.  There also is no competent evidence 
demonstrating that the veteran's heart disability was due to 
exposure to other toxins or other disease or injury which was 
incurred in or aggravated by service.  

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.102 (1999), but 
does not find the evidence to be of such approximate balance 
as to warrant its application.  Accordingly, service 
connection must be denied.  



ORDER

Service connection for dilated cardiomyopathy, to include as 
secondary to the exposure to Agent Orange, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

